1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RAUL GONZALES, JR., an individual,                    Case No.: 1:18-cv-00345-LJO-JLT
12                  Plaintiff,                             ORDER AFTER INFORMAL TELEPHONIC
13          v.                                             CONFERENCE RE DISCOVERY DISPUTE
                                                           (Doc. 26)
14   TRANS UNION, LLC, et al.,
15                  Defendants.
16
17          At the request of plaintiff’s counsel, the Court held an informal telephone conference related to
18   a discovery dispute. At the conference, it became clear that the attorneys have not yet exhausted their
19   meet and confer obligations. However, there were a few matters addressed. Therefore, the Court
20   ORDERS:
21          1.      No later than December 12, 2018, the defendant was to have provided the plaintiff’s
22   counsel a privilege log;
23          2.       No later than December 14, 2018, the defendant SHALL provide a draft protective
24   order to plaintiff’s counsel.
25          After the conference, the Court realized the plaintiff still has not lodged his settlement
26   conference statement. In addition, counsel both confirmed that they believed in good faith that the
27   settlement conference is likely to be productive and requested that it remain on calendar. Thus, the
28   Court further ORDERS:

                                                       1
1           1.      No later than December 14, 2018, the plaintiff SHALL lodge his settlement

2    conference statement as set forth and required by the scheduling order (Doc. 13 at 6-8). The plaintiff

3    SHALL attach all offers exchanged by the parties to his statement;

4           2.      The settlement conference will remain on calendar and counsel are relieved from filing a

5    joint statement as previously ordered on December 10, 2018 (Doc. 24).

6
7    IT IS SO ORDERED.

8       Dated:     December 13, 2018                          /s/ Jennifer L. Thurston
9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
